Citation Nr: 1549876	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip disability.
 
2.  Entitlement to service connection for left hip disability, to include as secondary to a service-connected disability.
 
3.  Entitlement to service connection for low back disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.
 
5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Whether there was clear and unmistakable error (CUE) in rating decisions dated in March 1996, August 2006, and July 2011 that denied entitlement to service connection for right hip disability, left hip disability, and low back disability.


REPRESENTATION

The Veteran represented by:    Carol B. King, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2015, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in March 2015, requesting in part that the Veteran receive VA examinations for his bilateral hips and low back disabilities and for his mental health disability.  When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet.App. 97, 104 (2008).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id. (quoting Green v. Derwinski, 1 Vet.App. 121, 124 1991)); see also Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007). 

The Veteran was provided a VA examination regarding his hips and back in August 2015 and the VA examiner concluded the Veteran's current hips and back disabilities are not related to service.  In part, the examiner relied upon the fact there was no documentation of a hip or back complaint throughout service.  This is incorrect, as the Veteran sought treatment in January 1974 for right hip complaints.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Furthermore, the Veteran has submitted statements and testified that his parachute jumps in service injured both his right hip and his back, even though it appears medical attention focused on his right hip.  Lay evidence concerning the onset of symptoms is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA examiner also did not consider this evidence in reaching his conclusions.  

Therefore, the Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran also asserts that the right hip disability caused or aggravated the left hip and the low back disabilities.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The VA examiner therefore should determine if any disability was caused or aggravated by another disability found to have resulted from service.  

As noted in the March 2015 remand, February 2011 and May 2012 VA examinations and a December 2010 private opinion predicated their conclusions based upon a pre-existing condition aggravated by service.  As the Veteran's entrance examination did not reflect any notations regarding a pre-existing condition, the Veteran is presumed sound upon entrance into service, 38 U.S.C.A. § 1111, and therefore, the medical opinions concerning aggravation are based on an inaccurate finding of pre-existing conditions.  Reonal, 5 Vet. App. 461.  Therefore, the VA examiner must presume the Veteran's soundness in forming his opinions.

As to the claim for an acquired psychiatric disability, the Veteran was provided a VA examination in July 2015.  The examiner adequately explained why the Veteran did not have PTSD as he did not meet necessary criteria under DSM-V.  See 38 C.F.R. §§ 4.125, 4.130.  The examiner diagnosed the Veteran's mental health disability as major depressive disorder under the DSM-V criteria, but stated it did not begin in service, was not caused by service, and is not otherwise related to service.  This opinion is thus expressed in terms of a bare conclusion.  It simply asserts no relationship between major depressive disorder and service with no further specificity or discussion of rationale.  As the Court has observed, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  It is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion because there is no analysis. 

The Board is aware that the Veteran has submitted a report dated in July 2010 by a private psychologist, J. Atkinson, who diagnosed chronic PTSD, recurrent severe major depressive disorder with psychotic features, and alcohol abuse with favorable opinions.  He did not specify what facts he relied upon to substantiate each diagnosis under DSM-V.  38 C.F.R. § 4.125.  He also did not review any medical records and relied solely upon his interview and examination of the Veteran.  In summary, psychologist Atkinson concluded that "it is thought all this began in service."  The Board finds that the opinions are speculative.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the Board finds the July 2010 opinion is also insufficient to allow the Board to make an informed decision.

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the service connection claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2014). Therefore, this issue is also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Finally, while this matter was back before the RO on a remand, the RO issued a July 2015 rating decision which denied the Veteran's claim that there was clear and unmistakable error (CUE) in rating decisions dated in March 1996, August 2006, and July 2011 all of which denied entitlement to service connection for right hip disability, left hip disability, and low back disability.  The Veteran perfected an appeal of that rating decision in November 2015 but requested a videoconference hearing before the Board.  

No hearing has been provided to the Veteran and there is no indication that he has since withdrawn his request for hearing.  The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO in a videoconference hearing before a VLJ from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before the Board via videoconference for his claim that there was clear and unmistakable error in rating decisions dated in March 1996, August 2006, and July 2011 and notify him of the scheduled hearing at the current address of record, in the order that the request was received.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.

2.  Obtain all VA treatment records for the Veteran dated from July 2015 to the present.

3.  After the record development is completed, provide the Veteran with a VA examination to determine the nature and etiology of any right hip disability, left hip disability, and low back disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a right hip disability, left hip disability, and/or low back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  The examiner should note that the Veteran is presumed sound upon entrance into service.

If the VA examiner finds that one or more, but not all, of the Veteran's current disabilities are related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any right hip disability, left hip disability, and low back disability was caused by or aggravated by the Veteran's service connected disabilities.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to discuss the Veteran's evidence that he injured the right hip and the back from parachute jumps.

The examiner is asked to discuss the clinical significance of a post-service back injury at work occurring in July 1992, possibly earlier.  

The examiner must not rely solely on the absence of a right hip, left hip, or low back diagnosis or symptom in service as the basis for a negative opinion.  The question is whether any current disability is related to service.

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, provide the Veteran with a VA examination to determine the nature and etiology of any mental health disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a mental health disability.  For each such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  The examiner should note that the Veteran is presumed sound upon entrance into service.

The examiner must not rely solely on the absence of a mental health diagnosis or symptom in service as the basis for a negative opinion.  The question is whether any current disability is related to service.

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused PTSD.

A complete rationale for any opinion offered should be provided.

5.  After the development requested is completed, readjudicate the claims for service connection and TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


